                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MILLARD GUTTER COMPANY, a
Corporation; GILLICK ENTERPRISES,
INC., and GROSS POINT HOLDINGS,                                         8:18CV23
LLC,

                      Plaintiffs,
                                                                   AMENDED
        vs.                                                FINAL PROGRESSION ORDER

NATIONWIDE INSURANCE, doing
business as; and DEPOSITORS
INSURANCE COMPANY,

                      Defendants.

       This matter is before the Court after review of the parties’ Stipulation on Proposed
Progression Order Deadlines (Filing No. 32) and Amended Rule 26(f) Report (Filing No. 33). For
good cause shown,

       IT IS ORDERED that the Stipulation on Proposed Progression Order Deadlines (Filing
No. 32) is generally approved and the final progression order is amended as follows:

       1)     The Pretrial Conference is set before the undersigned magistrate judge on
              November 30, 2020, at 10:00 a.m., and will be conducted in chambers. The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on November 23, 2020.

       2)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on July
              31, 2020, at 11:30 a.m. by telephone. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       3)     A telephonic conference to discuss trial dates and settlement status will be held with
              the undersigned magistrate judge on October 30, 2020, at 10:00 a.m. by telephone.
              Counsel shall use the conferencing instructions assigned to this case to participate
              in the conference.

       4)     The deadline for moving to amend pleadings or add parties is January 15, 2020.
         5)       The deadline for completing written discovery under Rules 33, 34, and 36 of the
                  Federal Rules of Civil Procedure is September 1, 2020. Motions to compel
                  discovery under Rules 33, 34, and 36 must be filed by September 15, 2020.
                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         6)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                            January 15, 2020
                            For the defendants:                            April 17, 2020

         7)       The deadlines to complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                            April 1, 2020
                            For the defendants:                            July 1, 2020
                            Plaintiffs’ rebuttal:                          July 31, 2020

         8)       The deposition deadline is September 1, 2020.

         9)       The deadline for filing motions to dismiss and motions for summary judgment is
                  September 1, 2020.

         10)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is September 1, 2020.

         11)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         12)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         13)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
       development of circumstances, unanticipated prior to the filing of the motion,
       which require that additional time be allowed.

Dated this 7th day of October, 2019.




                                          BY THE COURT:


                                          s./ Michael D. Nelson
                                          United States Magistrate Judge
